FILED
                                                                         APRIL 6, 2021
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )        No. 37369-0-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
LANCE A. THOMASON,                             )        UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       STAAB, J. — A jury found Lance Thomason guilty of second degree robbery for

placing food items under his clothes at a grocery store, exiting the store without paying

for the items, and striking a security guard when confronted in the parking lot. At

sentencing, both parties recommended the low-end of the standard range. After

expressing dissatisfaction with the charges and resulting sentencing range, the court

accepted the joint recommendation and sentenced Mr. Thomason to 63 months.

       Mr. Thomason appeals. He argues that his trial counsel was ineffective for failing

to object to the evidence. He also challenges his sentence, arguing that the trial court

abused its discretion by (1) failing to recognize that it had discretion to impose an
No. 37369-0-III
State v. Thomason


exceptional downward sentence, (2) imposing a lifetime protection order, and (3)

imposing a community custody supervision fee after finding him indigent.

       We affirm the conviction as well as the standard-range sentence. We remand for

reconsideration of the protection order and the community custody supervision fee.

                                         FACTS

   1. UNDERLYING FACTS AND INVESTIGATION

       Lance Thomason entered a Yoke’s Fresh Market in September 2018, around four

in the afternoon. He picked up meat and cheese from one part of the store before he

walked to the natural foods section and tucked the food under his clothing. A security

guard in plain clothes followed Mr. Thomason around the store. He did not have eyes on

Mr. Thomason the entire time, and at points watched him through rows and in the

reflection of glass doors.

       The guard confronted Mr. Thomason in the parking lot after he exited the store.

The guard grabbed Mr. Thomason’s arm, displayed a badge, and tried to get him to go

back in the store. Mr. Thomason tried to pull himself free. The guard warned Mr.

Thomason that he was only making the situation worse. Mr. Thomason struck the guard

three times, the third time with a closed fist to the cheek. Mr. Thomason eventually

escaped by pulling out of his shirt and running.

       The guard collected the shirt, called law enforcement, and got into his own car to

look for Mr. Thomason. He found Mr. Thomason running through a neighborhood, and


                                             2
No. 37369-0-III
State v. Thomason


observed him go into a house. Eventually a car pulled up to the house. Mr. Thomason

got in the passenger side and the vehicle drove away. The guard testified at trial that

before the robbery, Mr. Thomason arrived at the store in this same vehicle. The guard

reported the license plate number to law enforcement.

       Mr. Thomason was eventually charged with second degree robbery.

   2. TRIAL

       At trial, the security guard testified along with two police officers and Mr.

Thomason’s mother. The State also presented the store’s surveillance footage. Kathy

Thomason, testified that she owned the house that Mr. Thomason entered on the day of

the incident. When officers arrived to ask her questions, she showed them surveillance

footage from the side of her house. She described the video as showing her son, Lance

Thomason, entering her home shortly after the incident at Yoke’s. The surveillance

footage was not preserved by law enforcement or played during trial.

       Corporal Ron Van Tassel testified that he was one of the investigating officers.

He testified that he visited with Ms. Thomason and when he described the suspect, she

indicated that the description fit her son, Lance. Corporal Van Tassel also testified that

he watched a security video with Ms. Thomason, and she identified her son, Lance

Thomason, in the video. When asked if he was able to later identify Mr. Thomason,

Corporal Van Tassel testified that he was able to pull up “[p]hotographs that we have

through our system.” Report of Proceedings (RP) (Cochran) at 169. Officer Darryl

                                             3
No. 37369-0-III
State v. Thomason


Groom also testified about the video’s contents and Ms. Thomason’s identification of her

son during the investigation.

       Mr. Thomason’s defense theory at trial was that he did not steal anything. During

closing argument, his attorney pointed out that despite the struggle in the parking lot, and

Mr. Thomason’s baggy pants, Mr. Thomason did not drop anything, and no food items

were left behind in the parking lot. The security guard never saw Mr. Thomason discard

items, and Ms. Thomason never testified to finding food items left at her house after the

incident. Without sufficient evidence to prove a theft, defense counsel argued that Mr.

Thomason could not be convicted of second degree robbery.

       The jury disagreed and returned a verdict of guilty.

   3. SENTENCING

       At sentencing, the parties agreed that Mr. Thomason’s offender score was 10, and

his sentencing range was 63-84 months. Both parties recommended a 63-month

sentence. During allocution, Mr. Thomason made comments about a plea agreement and

drug court contract that were apparently considered before trial, although defense counsel

advised that Mr. Thomason did not qualify for drug court. Mr. Thomason asked for an

“exceptional sentence” of 12 months, equivalent to the 12 months he would have served

had he entered drug court.




                                             4
No. 37369-0-III
State v. Thomason


       Before imposing its sentence, the trial court expressed general dissatisfaction with

the guideline sentence for this crime:

       I don’t—I don’t like these charges. I’m not faulting the state; that’s not
       what I mean. But this is a particular charge I—I—and some of my judicial
       colleagues call it the glorified shoplifting charge where someone shoplifts
       and it ends up turning into a robbery because of a chain of events with
       security personnel generally, just like what happened here. So I agree with
       Mr. Zeller that it’s a pretty significant punishment for what happened.
               Unfortunately, and I know the state agrees with me, I don’t have
       much discretion here. The only discretion I have is the time period between
       63 and 84 months. That’s all I’ve got. That’s the only discretion I have. I
       wish I had more.

RP (Cochran) at 10.

       The court ultimately accepted the joint recommendation and imposed a sentence

of 63 months, lamenting that it had no discretion to go lower. The court also imposed a

lifetime no-contact order against Mr. Thomason regarding the guard. Mr. Thomason was

found indigent. The court waived multiple legal financial obligations (LFOs) and said

that it would “prefer to waive” the crime victim assessment but had no discretion to do

so. The judgment and sentence contained a requirement for Mr. Thomason to pay a

community custody supervision fee.

       Mr. Thomason now appeals his conviction and sentence to this court.




                                             5
No. 37369-0-III
State v. Thomason


                                        ANALYSIS

   A. DID TRIAL COUNSEL’S FAILURE TO OBJECT TO TESTIMONY CONSTITUTE
      INEFFECTIVE ASSISTANCE OF COUNSEL?

       Mr. Thomason argues that his trial attorney was ineffective because he failed to

object to hearsay and propensity evidence. In order to show ineffective assistance of

counsel, a defendant must show (1) that counsel’s performance was deficient and (2) that

the deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S.

668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The defendant has the burden to

show that counsel performed below an objective standard of reasonableness under

“prevailing professional norms,” and after “considering all the circumstances.” Id. at

688. Courts must be highly deferential, and “indulge a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance.” Id. at 689.

       However, error alone does not warrant reversal absent prejudice. Id. at 691. The

defendant must also prove prejudice. Id. at 693. This showing requires “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694. The error must undermine confidence in the

outcome. Id.

       In the context of objections, Washington courts presume “that the failure to object

was the product of legitimate trial strategy.” State v. Johnston, 143 Wn. App. 1, 20, 177

P.3d 1127 (2007). Whether to object or not is a “classic example of trial tactics. Only in



                                              6
No. 37369-0-III
State v. Thomason


egregious circumstances . . . will the failure to object constitute incompetence of counsel

justifying reversal.” State v. Madison, 53 Wn. App. 754, 763, 770 P.2d 662 (1989).

       In this case, Mr. Thomason points to several instances where he suggests trial

counsel should have objected: the officer’s testimony that he recognized Mr. Thomason

from photographs in “our system,” officers’ testimony describing the security video, an

officer’s in court identification of Mr. Thomason despite having only seen him in

surveillance footage, and several potential instances of hearsay.

       All of these instances pertain to identifying Mr. Thomason as the suspect. But

identity was not an issue at trial. Defense counsel conceded that it was Mr. Thomason at

the store and at his mother’s house. Instead, defense counsel argued there was

insufficient evidence that Mr. Thomason left the store with stolen items. If the jury

agreed, it could not convict Mr. Thomason of robbery. Given this defense strategy, there

are reasonably strategic reasons why counsel would not object to evidence concerning

identity. We do not find that counsel’s performance was deficient.

   B. DID THE TRIAL COURT ABUSE ITS DISCRETION BY FAILING TO RECOGNIZE THAT IT
      HAD DISCRETION TO IMPOSE AN EXCEPTIONAL SENTENCE?

       Mr. Thomason contends that the trial court failed to consider an exceptional

sentence downward and that the unique facts of this case justify such an exceptional

sentence. The State initially responds by arguing that Mr. Thomason failed to preserve

this issue for appeal. We disagree.


                                             7
No. 37369-0-III
State v. Thomason


       Although defense counsel asked for a sentence within the standard range, Mr.

Thomason clearly asked for an exceptional downward sentence of 12 months. This

placed the issue of an exceptional sentence before the court. State v. McFarland, 189

Wn.2d 47, 56, 399 P.3d 1106 (2017) (“When a trial court is called on to make a

discretionary sentencing decision, the court must meaningfully consider the request in

accordance with the applicable law.”).

       While the issue of an exceptional sentence was before the court, neither Mr.

Thomason nor his attorney provided a basis for such a sentence, other than Mr.

Thomason’s comments about plea negotiations. Generally speaking, a sentence within

the standard range is not appealable. RCW 9.94A.585(1). Under Washington law, “no

defendant is entitled” to a sentence below the standard range, but “every defendant is

entitled to ask the trial court to consider such a sentence and to have the alternative

actually considered.” State v. Grayson, 154 Wn.2d 333, 342, 111 P.3d 1183 (2005). A

trial court abuses its discretion when it erroneously believes it lacks the authority to

consider an exceptional sentence. State v. McGill, 112 Wn. App. 95, 100, 47 P.3d 173

(2002).

       Mr. Thomason argues that the trial court’s comment, that it had no discretion to

sentence outside the standard range, is per se abuse of discretion. This is true, however,

only if the trial court disregarded facts before it that could legally support an exceptional




                                              8
No. 37369-0-III
State v. Thomason


sentence. If there were no factors justifying an exceptional sentence, the trial court did

not have discretion to go outside of the standard range.

       The Sentencing Reform Act of 1981 (SRA), chapter 9.94A RCW, provides that a

court “may impose a sentence outside the standard sentence range for an offense if it

finds, considering the purpose of [the SRA], that there are substantial and compelling

reasons justifying an exceptional sentence.” RCW 9.94A.535. The statute lists 11 non-

exclusive mitigating factors that, if proved by a preponderance of the evidence, may

justify an exceptional downward sentence. RCW 9.94A.535(1).

       On appeal, Mr. Thomason does not allege that any of the statutory factors could be

used to justify an exceptional sentence in his case. Instead, Mr. Thomason argues that the

“unique nature” of his offense, i.e., stealing a small amount of food and assaulting a

security guard in the parking lot provided a mitigating circumstance not otherwise

contemplated by the SRA.

       When a court considers a mitigating factor not listed in RCW 9.94A.535(1)’s

illustrative list, it must analyze that factor with a two-part test to determine if it can

support a downward sentence. State v. O’Dell, 183 Wn.2d 680, 690, 358 P.3d 359

(2015). The court must first ask whether the legislature “necessarily considered” the

factor when establishing the standard range. Id. The court must then ask whether that

factor is “sufficiently substantial and compelling” to differentiate the instant crime from

another in the same category. Id.

                                                9
No. 37369-0-III
State v. Thomason


       Very few courts have found mitigating factors to support an exceptional sentence

that were not “necessarily considered” by the legislature when it established the standard

range. In State v. Alexander, the Washington Supreme Court examined whether

possessing “an extraordinarily small amount” of a drug could be considered a mitigating

factor under the statute. 125 Wn.2d 717, 727, 888 P.2d 1169 (1995). The court found

the legislature did not necessarily consider this factor, given that the code specified an

upper limit for the amount of drug, but not a bottom limit, and that such a small amount

made the crime distinct from other instances of the crime in the same category. Id.

       In State v. Garcia, the trial court listed several factors to support an exceptional

downward sentence for failing to register as a sex offender. 162 Wn. App. 678, 685, 256

P.3d 379 (2011). These included the defendant’s transportation difficulties, failed

attempts to comply, his obligation to register with two different agencies located 40 miles

apart, and the de minimus nature of his violation. Ultimately, this court upheld the

exceptional sentence, finding that all of the listed factors—except the last one—were not

considered by the legislature. In reaching this conclusion, the court made clear that

“exceptional sentences based upon the size of the violation is an evaluation of

proportional seriousness, a factor that the legislature has already taken into

consideration.” Id.

       In this case, Mr. Thomason argues that the de minimus nature of his crime places

it within a unique category, worthy of an exceptional sentence. Mr. Thomason was found

                                             10
No. 37369-0-III
State v. Thomason


guilty of second degree robbery for stealing food from a store and assaulting a security

guard while trying to escape. Mr. Thomason does not cite any authority to support his

argument that these facts are unique. See, e.g., State v. Manchester, 57 Wn. App. 765,

790 P.2d 217 (1990) (Defendant could be convicted of first degree robbery for using

force to retain property after he left store without paying for it); State v. Phillips, 9 Wn.

App. 2d 368, 372, 444 P.3d 51 (2019) (second degree robbery for stealing a case of beer

and fighting with employees outside of the store).

       Nor does the trial court’s expressed frustration suggest that this is a unique case.

To the contrary, the court noted that these facts were so common that they had a

colloquial name: glorified shoplifting. The court’s frustration was not with this case in

particular, but with the standard range in general. But a court’s general disagreement

with the legislative decision on the sentencing guidelines for a particular crime is not a

mitigating factor justifying an exceptional sentence. See State v. Serrano, 95 Wn. App.

700, 715, 977 P.2d 47 (1999).

       At sentencing and on appeal, Mr. Thomason fails to put forth factors that would

justify a sentence outside the standard range. Without a sufficient justification, the court

lacked authority to impose an exceptional sentence. Consequently, the court did not

abuse its discretion in reaching this conclusion.




                                              11
No. 37369-0-III
State v. Thomason


   C. DID THE TRIAL COURT ABUSE ITS DISCRETION BY IMPOSING A LIFETIME
       PROTECTION ORDER AND ORDERING A COMMUNITY CUSTODY SUPERVISION FEE?

       Mr. Thomason argues that the trial court abused its discretion by imposing a

lifetime protection order at sentencing. The State concedes error.

       Courts are empowered to impose crime-related prohibitions as part of a sentence.

RCW 9.94A.505(9). These can include no-contact orders. State v. Armendariz, 160

Wn.2d 106, 118, 156 P.3d 201 (2007). The term of a crime-related prohibition cannot

exceed the statutory maximum sentence for the offense. Id. at 119-20. In this case, the

court imposed a lifetime no-contact order on Mr. Thomason. The statutory maximum

sentence for second degree robbery is ten years. It was error to impose a no-contact order

longer than that maximum sentence.

       Mr. Thomason also challenges the imposition of the community custody

supervision fee. At sentencing, the court found Mr. Thomason indigent and made an

attempt to identify the discretionary fees and waive them. The community custody

supervision fee is included in the judgment and sentence as boilerplate language. The

court did not strike it out. The State contends the trial court has discretion to waive this

fee and did not abuse its discretion by imposing it.

       The State is correct that the fee does not require waiver upon a finding of

indigency. In 2018, the legislature amended RCW 10.01.160(3) to require courts to

waive discretionary costs for indigent defendants. LAWS OF 2018, ch. 269, § 6(3).



                                             12
No. 37369-0-III
State v. Thomason


“Costs” are “limited to expenses specially incurred by the state in prosecuting the

defendant or in administering the deferred prosecution program under chapter 10.05

RCW or pretrial supervision.” RCW 10.01.160(2); see State v. Clark, 191 Wn. App. 369,

375, 362 P.3d 309 (2015). While the statute provides examples of waivable costs, not all

discretionary LFOs qualify as “costs” within the meaning of the statute. Clark, 191 Wn.

App. at 375-76.

       One such LFO is a community custody supervision fee, incurred by the State for

the post-conviction supervision of the defendant. RCW 9.94A.703(2)(d). While the

community custody fee is discretionary, and thus waivable by the trial court, it is not a

“cost” that requires waiver under RCW 10.01.160(3). State v. Starr, __ Wn. App. __,

479 P.3d 1209, 1211 (2021). Consequently, the trial court is not required to inquire into a

defendant’s ability to pay before imposing this supervision assessment.

       While the court is not required to waive the fee, in this case it appears that the

court was attempting to waive any and all discretionary fees and missed this boilerplate

language.

   D. STATEMENT OF ADDITIONAL GROUNDS (SAG)

       Mr. Thomason raises four additional issues in his statement of additional grounds.

He contends that (1) there was insufficient evidence to convict him of second degree

robbery, (2) his right to a speedy trial was violated, (3) the State improperly filed an



                                             13
No. 37369-0-III
State v. Thomason


amended information, and (4) his constitutional right to not be put in jeopardy for the

same crime twice was violated. We address these allegations in turn.

       Mr. Thomason first argues that the State did not prove every necessary element of

robbery because the amended information stated that he took property “from the person

and in the presence” of the guard. The court addressed this same issue at a half-time

motion at trial and concluded that the State properly followed the practice of charging in

the conjunctive and proving in the disjunctive. This issue is not meritorious. State v.

Dixon, 78 Wn.2d 796, 802-03, 479 P.2d 931 (1971).

       Mr. Thomason next contends that his right to a speedy trial was violated. The trial

court granted a continuance requested by Mr. Thomason’s counsel over Mr. Thomason’s

objection. The court found the continuance was necessary for defense counsel to prepare

for trial, was required in the administration of justice, and did not prejudice the

defendant.

       A court’s decision to grant a continuance is reviewed for abuse of discretion.

State v. Ollivier, 178 Wn.2d 813, 822, 312 P.3d 1 (2013). “[G]ranting defense counsel’s

request for more time to prepare for trial, even ‘over defendant’s objection, to ensure

effective representation and a fair trial,’ is not necessarily an abuse of discretion.” State

v. Saunders, 153 Wn. App. 209, 217, 220 P.3d 1238 (2009) (quoting State v. Campbell,

103 Wn.2d 1, 15, 691 P.2d 929 (1984)). The rule provides that a court may continue a

trial upon motion of a party when required in the administration of justice if the

                                              14
No. 37369-0-III
State v. Thomason


defendant is not prejudiced. CrR 3.3(f)(2). The court must state on the record or in

writing the reasons for the continuance. Id. A continuance granted under this provision

tolls speedy trial from the date of the original trial to the new trial date. CrR 3.3(e)(3).

       In this case, defense counsel’s motion to continue the trial, even over Mr.

Thomason’s objection, waives any objection to the continuance. CrR 3.3(f)(2). The

continuance was not an abuse of discretion and Mr. Thomason’s speedy trial rights were

not violated.

       Mr. Thomason next contends that the court should not have allowed the

prosecution to file an amended information, lowering the charge from first degree

robbery to second degree robbery on the eve of trial. Defense counsel did not object to

this motion below. He argues now that this prejudiced his ability to present a defense.

Second degree robbery is a lesser degree of the same crime. Proving the charge does not

rely on any additional facts, and in fact shrank Mr. Thomason’s potential sentence. He

was not prejudiced by the amended information.

       Finally, Mr. Thomason appears to argue that amending the information subjects

him to prosecution twice for the same criminal conduct. His argument is unclear and

without merit. We decline to address it.




                                              15
No. 37369-0-III
State v. Thomason


                                       CONCLUSION
       Remand to modify the term of the protection order from lifetime to 10 years. The

trial court’s failure to strike the community supervision fee was a clerical error. We

direct the trial court to strike the fee on remand.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                _________________________________
                                                        Staab, J.

WE CONCUR:


_________________________________
      Lawrence-Berrey, J.


_________________________________
      Pennell, C.J.




                                              16